                Case 1:18-cv-02387-APM Document 13 Filed 02/11/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

-------------------------------------                        X
                                                             :
                                                             :
JOSEPH MICHAEL ARPAIO
                                                             :
                                                             :
                                  Plaintiff,
                                                             : Case No. 1:18-cv-02387-APM
v.                                                           :
                                                             :
                                                             :
MICHELLE COTTLE, et al.                                      :
                                                             :
                                  Defendants.                :
                                                             :
-------------------------------------                        X

                    CONSENT MOTION TO EXTEND TIME TO FILE REPLY
                   MEMORANDA IN FURTHER SUPPORT OF DEFENDANTS’
                   MOTION TO DISMISS AND SPECIAL MOTION TO DISMISS

           Defendants Michelle Cottle and The New York Times Company, incorrectly sued as

“New York Times” (together, “The Times”) by and through their undersigned counsel, hereby

file this consent motion to extend the deadline to file reply memoranda in further support of their

motion to dismiss (Dkt. 8) and special motion to dismiss (Dkt. 9), and in support of which The

Times states as follows:

           1.       The Times consented to Plaintiff’s January 17, 2019 motion for a 21-day

extension of time to respond to The Times’s motion to dismiss and special motion to dismiss “on

the condition that [The Times] have an additional two weeks to file a reply, which Plaintiff

agree[d] to.” Dkt. 10 at 1.

           2.       Although the Court granted Plaintiff’s consent motion, its January 17, 2019

Minute Order reset the deadline for Plaintiff’s responses but not the deadline for The Times’s

replies.
              Case 1:18-cv-02387-APM Document 13 Filed 02/11/19 Page 2 of 3



         3.       The Times therefore, in an abundance of caution, seeks a separate order entering

the previously requested two-week extension of the deadline to file its reply memoranda.

         4.       Providing The Times with the requested relief will not prejudice either party.

         5.       Plaintiff consents to this motion.

         WHEREFORE, for the reasons stated above, The Times respectfully requests that this

Court enter an Order:

         A.       Extending The Times’s deadline to file reply memoranda in further support of its

motion to dismiss and special motion to dismiss to March 1, 2019; and

         B.       Providing the parties any further relief deemed necessary and appropriate by this

Court.



Dated: February 11, 2019                                   Respectfully submitted,

                                                           BALLARD SPAHR LLP

                                                             /s/ Jay Ward Brown
                                                           Jay Ward Brown (D.C. Bar No. 437686)
                                                           Chad R. Bowman (D.C. Bar No. 484150)
                                                           Dana R. Green (D.C. Bar No. 1005174)
                                                           1909 K. Street, NW, 12th Floor
                                                           Washington, D.C. 20006-1157
                                                           Telephone: (202) 661-2200
                                                           Fax: (202) 661-2299
                                                           brownjay@ballardspahr.com
                                                           bowmanchad@ballardspahr.com
                                                           greendana@ballardspahr.com

                                                           Attorneys for Defendants




                                                       2
         Case 1:18-cv-02387-APM Document 13 Filed 02/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February 2019, a true and correct copy of the

foregoing was filed with the Court through the electronic filing system, which will automatically

serve electronic notice of the same on all counsel of record.



                                                 /s/ Jay Ward Brown
                                                   Jay Ward Brown
        Case 1:18-cv-02387-APM Document 13-1 Filed 02/11/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

-------------------------------------                    X
                                                         :
                                                         :
JOSEPH MICHAEL ARPAIO
                                                         :
                                                         :
                              Plaintiff,
                                                         : Case No. 1:18-cv-02387-APM
v.                                                       :
                                                         :
                                                         :
MICHELLE COTTLE, et al.                                  :
                                                         :
                              Defendants.                :
                                                         :
-------------------------------------                    X


                                    [PROPOSED] ORDER

       UPON CONSIDERATION OF Defendants Michelle Cottle and The New York Times

Company’s Consent Motion to Extend Time to File Reply Memoranda in Further Support of

Their Motion to Dismiss and Special Motion to Dismiss, and good cause being shown for the

relief requested therein, it is this ______ day of ______________, 2019, by the United States

District Court for the District of Columbia, hereby

       ORDERED, that the motion be and is hereby GRANTED; and

       ORDERED, that Defendants Michelle Cottle and The New York Times Company shall

file their reply memoranda on or before March 1, 2019.




                                     Judge, U.S. District Court for the District of Columbia
        Case 1:18-cv-02387-APM Document 13-1 Filed 02/11/19 Page 2 of 2



Copies to:

Jay Ward Brown (D.C. Bar No. 437686)
Chad R. Bowman (D.C. Bar No. 484150)
Dana R. Green (D.C. Bar No. 1005174)
BALLARD SPAHR LLP
1909 K. Street, NW, 12th Floor
Washington, D.C. 20006-1157

Larry E. Klayman
FREEDOM WATCH, INC.
2020 Pennsylvania Avenue, NW
Suite 345
Washington, DC 20006
